DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 1, 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21-31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 21 recites “curved portions of the multiple S-shaped portions bulging transversely, as viewed from below the seat cushion” in lines 7 to 8.  This limitation is not supported by the originally filed disclosure, and therefore represents new matter in the application.  Similarly note lines 5 to 6 in claim 30.
Claims 22-29, 31 and 32 are rejected as each depends from a rejected claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “curved portions of the multiple S-shaped portions bulging transversely, as viewed from below the seat cushion” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(c) he has abandoned the invention.


(d) the invention was first patented or caused to be patented, or was the subject of an inventor’s certificate, by the applicant or his legal representatives or assigns in a foreign country prior to the date of the application for patent in this country on an application for patent or inventor’s certificate filed more than twelve months before the filing of the application in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.
(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).
(f) he did not himself invent the subject matter sought to be patented.


(g)(1) during the course of an interference conducted under section 135 or section 291, another inventor involved therein establishes, to the extent permitted in section 104, that before such person’s invention thereof the invention was made by such other inventor and not abandoned, suppressed, or concealed, or (2) before such person’s invention thereof, the invention was made in this country by another inventor who had not abandoned, suppressed, or concealed it. In determining priority of invention under this subsection, there shall be considered not only the respective dates of conception and reduction to practice of the invention, but also the reasonable diligence of one who was first to conceive and last to reduce to practice, from a time prior to conception by the other.


Claims 21, 22, 26-28, and 30, as best understood with the above cited indefiniteness, are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Fourrey et al (6663178).
Note a vehicle seat comprising: a seat cushion pad (51a, 52a, 51b, 52b) having a through-opening (54) for a harness member to be inserted therethrough; and an elastic member (inner member 41 or inner member 42, as shown in Figure 3) having multiple S-shaped portions located under the seat cushion pad (see Figure 2), the multiple S-shaped portions of the elastic member serially extending longitudinally (see Figures 2 and 3) from one end to another end of the seat cushion pad to support the seat cushion pad from below and curved portions of the multiple S-shaped portions bulging transversely (note the corners of the S-shapes), as viewed from below the seat cushion, wherein at least a sub-set (middle section) of the multiple S-shaped portions combine serially to have a length of a longitudinal dimension and a width of a transverse dimension to thereby define a rectangular area, the width being shorter than the length (see Figure 3), and wherein at least part of the through-opening is located within the rectangular area as viewed from below.  
Note that the through-opening is located along the center-line (P), as shown in Figures 1 and 3.  Placement of the through-opening can be ascertained as inside the width of one of the S-shaped portions in the elastic member at approximately the location of member 8 along the center-line (see Figures 2 and 3).
Regarding claim 22, note a seat cushion frame (2, 3, 31), wherein the elastic member includes engagement portions (hooks at the forward end, as shown in Figure 3) engageable with the seat cushion frame (at 36), and wherein the through-opening is arranged in line with the engagement portions (note that a line can be drawn between the through-opening and the engagement portions).
Regarding claim 26, note the through-opening is so located as not to overlap the elastic member as viewed from below.  Note that the through-opening (54) is along the midline of the seat cushion pad (see Figure 1), which corresponds to the line (P) in Figure 3, which does not overlap the elastic member.
Regarding claim 27, note the elastic member is formed and arranged to extend along a peripheral edge of the through-opening.  Note that the through-opening (54) is along the midline of the seat cushion pad (see Figure 1), which corresponds to the line (P) in Figure 3, which does not overlap the elastic member.  It can be seen that the elastic member extends parallel and adjacent to (i.e. along) a peripheral edge of the through-opening.
Regarding claim 28, note the through-opening is a rectangular-shaped opening.  See Figure 2.
Regarding claim 30, note at least one other elastic member (outer member 41 or outer member 42, as shown in Figure 3) having further multiple S-shaped portions located under the seat cushion pad, the multiple S-shaped portions of the at least one other elastic member serially extending longitudinally from the one end to the another end of the seat cushion pad to support the seat cushion pad from below and curved portions of the multiple S-shaped portions bugling transversely, as viewed from below, wherein the through-opening is located between the elastic member and one of the at least one other elastic member (along line P, as shown in Figure 3).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 23 and 24, as best understood with the above cited indefiniteness, are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fourrey et al (6663178) in view of Yamanaka et al (20100315100).  
The primary reference shows all claimed features of the instant invention with the exception of a seating sensor configured to detect an occupant seated on a seat cushion, wherein the harness member is connected to the seating sensor (claim 23); wherein the seating sensor is located in a position higher than a position of an upper edge of the through-opening (claim 24).
The secondary reference teaches configuring a vehicle seat with a seating sensor (1) configured to detect an occupant seated on a seat cushion, wherein the seating sensor is located in a position on the top surface of the seat cushion (see Figures 6B and 6C).
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference in view of the teachings of the secondary reference by adding a seating sensor in order to detect an occupant seated on the seat cushion (claim 23), wherein the seating sensor is located on top of the upper surface of the seat cushion (claim 24).  Adding the seating sensor to the seat vehicle seat necessarily renders the seating sensor as connected to the harness member, as the harness member is connected to the vehicle seat.  Adding the seating sensor to the top surface of the seat cushion necessitates that the seat sensor is located in a position higher than a position of an upper edge of the through-opening.

Claim 25, as best understood with the above cited indefiniteness, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fourrey et al (6663178) in view of Chida et al (20090108646).  
The primary reference shows all claimed features of the instant invention with the exception of a seat back of which a lower portion is rotatably connected to a rear portion of the seat cushion frame via a reclining mechanism; and a headrest attached to the seat back.
In the primary reference, note a seat cushion (33, 34, 51a, 52a, 51b, 52b, 41, 42) including the seat cushion pad and the elastic member; and a seat back (1) connected to a rear portion of the seat cushion frame.
The secondary reference conventionally teaches configuring a vehicle seat with a seat back having a lower portion that is rotatably connected (see ¶ 0028) to a rear portion of a seat cushion frame (20) via a reclining mechanism (35); and including a headrest (50) attached to the seat back.
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference by configuring the seat back lower portion as rotatably connected to the rear portion of the seat cushion frame via a reclining mechanism; and adding a headrest attached to the seat back.  These modifications conventionally enhance selective user support and comfort.

Claim 29, as best understood with the above cited indefiniteness, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fourrey et al (6663178) in view of Liou (5226188).  
The primary reference shows all claimed features of the instant invention with the exception of the through-opening being formed such that a lower-side thereof is larger than an upper-side thereof.  In the primary reference, note the through-opening is formed in the seat cushion pad, and the seat cushion pad is supported by the elastic member.  See Figure 2.
The secondary reference teaches configuring a seat cushion pad as having a through-opening (12) that is formed such that a lower-side thereof is larger than an upper-side thereof. See Figure 3.
It would have been obvious to one having ordinary skill in the pertinent art at the time of the instant invention to modify the primary reference in view of the teachings of the secondary reference by configuring the through-opening as having a lower side that is larger than its upper-side.  This modification provides an alternate, equivalent shape to the through-opening, wherein either shape performs equally as well as the other.

Claim 31, as best understood with the above cited indefiniteness, is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Fourrey et al (6663178) in view of Chida et al (20090108646).  
The primary reference shows all claimed features of the instant invention with the exception of a pair of left and right side frames; and a pan frame connecting front portions of the pair of left and right side frames, wherein the through-opening is so located as not to overlap the elastic member nor the pan frame.
The secondary reference teaches configuring a vehicle seat with a pair of left and right side frames (left and right sides of 20); and a pan frame (front lateral bar and flat portion to the rear thereof, as seen in Figure 1) connecting front portions of the pair of left and right side frames.  
It would have been obvious to one having ordinary skill in the pertinent art at the time of filing of the instant application to modify the primary reference by configuring the vehicle seat frame as having a pair of left and right side frames; and a pan frame connecting front portions of the pair of left and right side frames.  This modification provides an alternate, equivalent and conventional configuration for a vehicle seat frame.  This modification also necessitates that the through-opening (which is located along the line P) is so located as not to overlap the elastic member (as the elastic members are located laterally of the line P) nor the pan frame (as the pan frame is located forward and the through-opening is located rearward).

Response to Amendment/Arguments
Applicant’s response filed April 1, 2022 has been fully considered.  Remaining issues are described above.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mayer (6412874) shows a vehicle seat bottom having sinuous support springs and an opening located between adjacent springs.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON NELSON JR whose telephone number is (571)272-6861.  The examiner can normally be reached on M-F 5:30am-1:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mn					      /MILTON NELSON JR/April 29, 2022                                      Primary Examiner, Art Unit 3636